It is not necessary to decide whether the claimant can maintain his right to the funds in the hands of the trustees, for, if he cannot, the trustees are not chargeable in this suit. They do not owe the principal defendant. The suit is against Putnam doing business in the name of the Lyndeborough Glass Co. The funds in the hands of the trustees belong to Tripp  Conant, doing business in the name of the Lyndeborough Glass Co. The trustees owe Tripp  Conant, not Putnam, and having no funds of Putnam in their hands, they are not chargeable. Greenleaf v. Perrin, 8 N.H. 273; Paul v. Paul,10 N.H. 120; Boardman v. Cushing, 12 N.H. 112; Getchell v. Chase,37 N.H. 110; Richards v. R. R., 44 N.H. 127, 139; Forist v. Bellows,59 N.H. 229; Drake Att., ss. 458, 517, 541, 672. The fact that Putnam agreed to pay this debt from the proceeds of goods sold the trustees, can make no difference. Tripp  Conant, to whom the goods belonged, gave Putnam no authority to make such an agreement, and they had no knowledge that he did so. Putnam's unauthorized agreement could not change the title to the goods which he sold the trustees. Holton v. Smith, 7 N.H. 446; Hatch v. Taylor, 10 N.H. 543.
Trustees discharged.
CLARK, J., did not sit: the others concurred. *Page 197